Notice of Pre-AIA  or AIA  Status
This Office action is in response to the amendment filed 9/06/22.  Claims 1-5, 7 and 8 are pending.  Claim 6 has been canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,205,375 to Shriver
Shriver provides a method for use with a tree stand 12 comprised of attaching a horizontal platform 24 to a tree 14 with belt then attaching supports (any of 10, 10A, 10B, 10C)  to the platform and anchoring the support to the tree below the platform.  
With respect to claim 3, the embodiment of at least Fig. 5 includes a spike or “tooth” contacting the tree [col. 4, lns 15-16].
With respect to claim 5, turnbuckles 72 allow for the length of the supports to be selectively variable.
With respect to claim 8, the tree stand includes a frame 26 and cables 42/44 interconnecting the platform 24 and frame to support the platform.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2018/0295973 Teal Jr.
Teal provides a method for use with a tree stand 10 comprised of attaching a horizontal platform 20 to a tree 70 with strap 60 then attaching supports 30 to the platform at grommets 45.  Lower ends of the supports 30 are caused to the contact the tree at one of pockets 40, 42 or 44 with lower strap 50 [0028-0030].

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. 2018/0295973 Teal Jr. in view of U.S. Patent 5,394,957 to Doby.
Teal provides each of the elements/steps of the claims as noted above except that the lower or “first portion of supports 30 include at least one tooth the engage the tree.
Doby teaches that at the time of the effective filing date of the invention it as known to provide a spike or “tooth” 31 at the lower end of two supports 30 to engage a tree below a platform.

    PNG
    media_image1.png
    340
    784
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    646
    822
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the effective date of the invention that the lower ends of supports 30 of Teal could have been provided with the spiked tooth arrangement taught by Doby as alternate means of contacting the tree below the platform.  It would have been nothing other than an obvious substitution of one know attaching means for another absent any unexpected or unpredictable results. Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of providing an alternate means of securing the lower ends of the support to the tree.
With respect to claim 5, paragraph [0037] of Teal discloses the supports 30 may be telescopically adjustable in length.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. 2010/0116593 to Worobey et al. teaches providing teeth 78 at the lower end of a tree stand support for gripping a tree below a platform.

Applicant's arguments filed 9/06/22 have been fully considered.
Applicant is correct that the application serial number inadvertently was place in the filed for the Patent number and that U.S. Patent 3,749,200 to Meyer was the refence previously relied upon.
The arguments with respect to Meyer are found persuasive.  No specific sequence of assembly was previously claimed.  However, new grounds of rejection have been made above.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636